        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BLUE CROSS BLUE SHIELD
 ASSOCIATION, et al.,

                                 Plaintiffs,
                                                       Civil Action No. 13-cv-4663-JS
                 vs.

 GLAXOSMITHKLINE LLC,

                                 Defendant.


            DEFENDANT’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’
                      THIRD SET OF INTERROGATORIES

       Defendant GlaxoSmithKline, LLC (“Defendant” or “GSK”), objects and responds to

Plaintiffs Blue Cross Blue Shield Association, et al.’s (“Plaintiffs”) Third Set of Interrogatories

(the “Interrogatories”) as follows:

                                      GENERAL OBJECTIONS

       1.      Defendant objects to the Interrogatories to the extent that they purport to impose

requirements that are inconsistent with or not specified in the Federal Rules of Civil Procedure or

the Local Rules of this Court.

       2.      Defendant objects to the Interrogatories to the extent that they seek the disclosure

of information protected by the attorney-client privilege, the work product doctrine, or any other

privilege or protection from disclosure. Inadvertent production of any information that is

privileged, protected from disclosure, or otherwise immune from discovery shall not constitute a

waiver of any privilege or protection or of the right to object to the use of the information that

was inadvertently produced. Defendant reserves the right to recall from discovery any
        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 2 of 13



inadvertently produced document that is protected by the attorney-client privilege, the work-

product doctrine, or any other applicable privilege or immunity.

       3.      Defendant objects to the Interrogatories to the extent they are overly broad,

unduly burdensome, or seek disclosure of material or information beyond the scope of

permissible discovery under Federal Rule of Civil Procedure 26.

       4.      Defendant objects to the Interrogatories to the extent that they purport to require

Defendant to search for information or documents not within its possession, custody, or control.

       5.      Defendant objects to the Interrogatories, including the definitions and

instructions, to the extent that they are vague, ambiguous, cumulative, or duplicative.

       6.      Defendant objects to the Interrogatories to the extent that they seek information

relating to time periods that are not relevant to the Complaint.

       7.      Defendant objects to the Interrogatories to the extent that they seek information

equally available to Plaintiffs from sources other than Defendant.

       8.      Defendant objects to the following definitions:

               a.      Defendant objects to Plaintiffs’ Definition No. 5 of “GSK” as overbroad

                       and unduly burdensome. Defendant interprets the term to mean only

                       Defendant GlaxoSmithKline LLC and/or its predecessor SmithKline

                       Beecham Corporation.

               b.      Defendant objects to Plaintiffs’ Definition No. 12 of “Identify” and

                       “Identity” as overbroad and unduly burdensome. With reference to a

                       natural person, Defendant interprets the terms to require only that the

                       response provide (i) the person’s full name, and (ii) the person’s last

                       known contact information, if available. With reference to any entity




                                                 2
Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 3 of 13



            other than a natural person, Defendant interprets the terms to require only

            that the response provide (i) the full name of the entity, and (ii) the address

            of its corporate headquarters, or any other information reasonably

            necessary to locate the entity. With reference to a document, Defendant

            interprets the terms to require only that the response provide any

            information reasonably necessary to locate the referenced document, i.e.,

            Bates number. With reference to a communication, Defendant interprets

            the terms to require only (i) the identity of each person between or among

            whom the communication occurred, and (ii) the date and time when the

            communication occurred, if available, and the manner in which it occurred

            (e.g., meeting, telephone conversation).

     c.     Defendant objects to Plaintiffs’ Definition No. 13 of “possession,”

            “custody,” or “control” as overbroad and unduly burdensome to the extent

            that it is inconsistent with the scope of the terms as used in the Federal

            Rules of Civil Procedure, and as interpreted in related case law.

     d.     Defendant objects to Plaintiffs’ Definition No. 14 of “Cidra” and “the

            Cidra Plant” to the extent that it implies that any entity other than SB

            Pharmco Inc. operated the manufacturing facility at Cidra, Puerto Rico.

9.   Defendant objects to the following Instructions:

     a.     Defendant objects to Plaintiffs’ Instruction No. 1 as overbroad and unduly

            burdensome. Defendant further objects that the stated time period covered

            by the Interrogatories exceeds that which is relevant to the claims and

            defenses in this matter. Defendant is willing to meet-and-confer with




                                       3
        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 4 of 13



                       Plaintiffs regarding the appropriate relevant time period for its

                       Interrogatories.

         OBJECTIONS AND RESPONSES TO SPECIFIC INTERROGATORIES

        All responses made below, and all information provided in response to these

Interrogatories, is stated subject to and without waiving the foregoing General Objections, which

are specifically incorporated in each response below. Defendant’s investigation of the issues

involved in this action, including issues implicated by the Interrogatories, is ongoing, as is

Defendant’s search for responsive documents. Defendant reserves the right to amend or

supplement its answers to these Interrogatories pursuant to Rule 26(e) of the Federal Rules of

Civil Procedure.

Interrogatory No. 10

Identify the individuals referred to in GSK-CIDRA-0065660, “Cidra Settlement - Follow-up and
preparation for the future,” dated Nov. 1, 2010, under the heading “Government Investigation of
Individuals,” stating: “The US Attorney’s Office has not closed out the investigation of
individuals currently or formerly employed by GlaxoSmithKline who could be at risk of
indictment. These individuals are represented by private, independent counsel.”

Response No. 10

        In addition to its General Objections, which are fully incorporated herein, Defendant

objects to this Interrogatory to the extent that it seeks the disclosure of information protected by

the attorney-client privilege, the work product doctrine, or any other privilege or protection from

disclosure.

Interrogatory No. 11

Identify the specific entity or entities that employed the following individuals during the period
from January 1, 1997 to the present, specifying the dates of such employment:

   a.   Bernadette King
   b.   Bill Leonard
   c.   Cheryl Eckard
   d.   Chris Viehbacher


                                                  4
        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 5 of 13



   e. David Lichtenstein
   f. David Pulman
   g. David Wheadon
   h. Diane Sevigny
   i. Donald Mackenzie
   j. Edna Diaz
   k. Edwin Lopez
   l. Eric Dube
   m. Fred Mayer
   n. Gayle Reinhardt
   o. James Palmier
   p. Janice Whitaker
   q. Jonathan Box
   r. Kristal Adams
   s. Mark Vineis
   t. Marilyn Figueroa
   u. Nancy Leone
   v. Nancy Pekarek
   w. Nilsa Colon-Perez
   x. Pete Lammers
   y. Richard Kettlewell
   z. Richard Packer
   aa. Ruth Toledo
   bb. Sheila Hood
   cc. Stefanie Mendell
   dd. Stephen Rose
   ee. Steve Plating
   ff. Tim Tyson
   gg. William Sawicki

Response No. 11

       In addition to its General Objections, which are fully incorporated herein, Defendant

objects to this Interrogatory as compound, overbroad and unduly burdensome, and not relevant

or proportional to the needs of the case. Defendant further objects to this Interrogatory as vague

and ambiguous with respect to the definition of “entity.” Subject to and without waiving the

foregoing objections, Defendant has provided the hire date, termination date, and entity-related

information for the listed individuals in Exhibit A. Defendant also refers Plaintiffs to the tens of

thousands of documents referencing the individuals produced in this matter by GSK, which




                                                 5
        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 6 of 13



contain information regarding the employment of the listed individuals. Defendant reserves the

right to update this Interrogatory response based on further investigation.

Interrogatory No. 12

Identify the respective officers, directors, and executives of SB Pharmco Puerto Rico Inc.,
SmithKline Beecham Corp. d/b/a GlaxoSmithKline, and GSK plc during the period from January
1, 1997 to the present, specifying each person’s title(s) and corporate affiliation(s) and the dates
for each such title and affiliation.

Response No. 12

       In addition to its General Objections, which are fully incorporated herein, Defendant

objects to this Interrogatory as compound, overbroad and unduly burdensome, and not relevant

or proportional to the needs of the case. Subject to and without waiving the foregoing

objections, Defendant refers Plaintiffs to the annual reporting of SB Pharmco Puerto Rico Inc.,

which names the officers and directors of SB Pharmco Puerto Rico Inc. from 1997 through its

dissolution in 2008. The reports are available on the Government of Puerto Rico’s online

Registry of Corporations and Entities, at https://prcorpfiling.f1hst.com/CorporationSearch.aspx.

Defendant further refers Plaintiffs to GSK’s Annual Reports, available at

https://www.gsk.com/en-gb/investors/corporate-reporting/corporate-reporting-archive/, for

information on the officers, directors, and executives of SmithKline Beecham Corporation d/b/a

GlaxoSmithKline and GlaxoSmithKline plc from 2000 to the present. Defendant further refers

Plaintiffs to GSK-ECK-0027-027058, GSK-ECK-0008-090768, GSK-CIDRA-0016221, GSK-

ECK-0053-009497, GSK-ECK-0053-009642, GSK-ECK-0055-001835, GSK-ECK-0034-

018210, GSK-CIDRA-0981150, GSK-CIDRA-0981151, GSK-CIDRA-0981152, GSK-ECK-

0051-025980, GSK-ECK-0052-019773, GSK-ECK-0047-005868, GSK-ECK-0047-006670, and

GSK-ECK-0008-090766, which reflect additional executives of SB Pharmco Puerto Rico Inc.,




                                                 6
        Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 7 of 13



SmithKline Beecham Corporation d/b/a GlaxoSmithKline, and GlaxoSmithKline plc. Defendant

reserves the right to update this Interrogatory response based on further investigation.

Interrogatory No. 13

Identify the percentage of total U.S. sales revenue for each At-Issue Drug attributable to the
Plaintiffs in the aggregate. (See, e.g., GSK-CIDRA-0006535.)

Response No. 13

       In addition to its General Objections, which are fully incorporated herein, Defendant

objects to this Interrogatory as overbroad and unduly burdensome, and not relevant or

proportional to the needs of the case. Defendant objects to this Interrogatory as vague and

ambiguous with respect to the definition of “total U.S. sales revenue.” Defendant further objects

to this Interrogatory to the extent it calls for Defendant to provide information not reasonably

within its possession, custody, or control, or information that is more readily available to

Plaintiffs than to Defendant, and as cumulative to and duplicative of Interrogatory No. 5.

Subject to and without waiving the foregoing objections, Defendant refers Plaintiffs to Exhibit B,

which reflects currently available information regarding sales attributable to “At-Issue” products

manufactured at the Cidra, Puerto Rico facility. Defendant reserves the right to update this

Interrogatory response based on further investigation.



                                              Respectfully submitted,


                                              /s/ Jason C. Raofield
                                              Jason C. Raofield, Esq.
                                              Mark H. Lynch, Esq.
                                              Matthew J. O’Connor, Esq.
                                              COVINGTON & BURLING LLP
                                              One CityCenter
                                              850 Tenth Street, NW
                                              Washington, DC 20001
                                              Phone: (202) 662-6000


                                                 7
Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 8 of 13




                             David H. Pittinsky, Esq.
                             Stephen J. Kastenberg, Esq.
                             Leslie E. John, Esq.
                             Edward D. Rogers, Esq.
                             BALLARD SPAHR LLP
                             1735 Market Street, 51st Floor
                             Philadelphia, PA 19103
                             Phone: (215) 665-8500

                             Joseph E. O’Neil, Esq.
                             John J. O’Donnell, Esq.
                             Ricky M. Guerra, Esq.
                             LAVIN, O’NEIL, CEDRONE & DISIPIO
                             190 N. Independence Mall West, Suite 500
                             Philadelphia, PA 19106
                             Phone: (215) 627-0303

                             Attorneys for Defendant GlaxoSmithKline LLC




                                8
          Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 9 of 13



                                            Exhibit A

     Individual          Hire Date         Termination Date            Entity Information
Bernadette King      September 24, 2001   February 27, 2015    Global Communications
Bill Leonard         September 17, 1984   March 9, 2010        US Pharmaceuticals
Cheryl Eckard        November 21, 1994    August 1, 2003       GMS Quality
Chris Viehbacher     January 1, 2000      December 1, 2008     US Pharmaceuticals
David Lichtenstein   January 4, 1988      N/A - Current        US Pharmaceuticals
David Pulman         October 2, 1978      December 31, 2013    Global Manufacturing & Supply
David Wheadon        February 24, 1992    August 12, 2005      Research & Development
Diane Sevigny        June 11, 1984        January 13, 2018     GMS Quality
Donald Mackenzie     December 2, 1991     N/A - Current        Pharma R&D
Edna Diaz            June 17, 2002        July 25, 2003        GSK Cidra
Edwin Lopez          January 16, 1995     January 30, 2005     GSK Cidra
Eric Dube            August 21, 2000      N/A - Current        ViiV Healthcare
Fred Mayer           March 6, 1989        January 5, 2004      Research & Development
Gayle Reinhardt      April 12, 1987       March 7, 2014        US Pharmaceuticals
James Palmier        March 29, 1993       May 29, 2009         US Pharmaceuticals
Janice Whitaker      April 16, 1984       September 16, 2013   GMS Quality
Jonathan Box         December 18, 1989    N/A - Current        GSK Finance
Kristal Adams        November 23, 1992    June 9, 2016         GMS Quality
Mark Vineis          February 7, 2000     November 27, 2006    US Pharmaceuticals
Marilyn Figueroa     September 2, 2003    December 31, 2004    GSK Cidra
Nancy Leone          November 25, 1996    December 31, 2010    US Pharmaceuticals
Nancy Pekarek        January 4, 1993      December 23, 2015    Global Communications
Nilsa Colon-Perez    August 30, 2004      December 15, 2016    Global Manufacturing & Supply
Pete Lammers         June 9, 1986         July 7, 2013         US Pharmaceuticals
Richard Kettlewell   October 13, 1986     October 1, 2017      GMS Quality
Richard Packer       November 11, 1991    August 31, 2016      Global Manufacturing & Supply
Ruth Toledo          November 16, 1992    December 23, 2005    GSK Cidra
Sheila Hood          December 4, 1995     March 31, 2006       US Pharmaceuticals
Stefanie Mendell     September 8, 1997    March 31, 2013       Global Communications
Stephen Rose         October 30, 1989     April 30, 2013       Global Communications
Steve Plating        January 15, 1990     January 26, 2005     Regional Quality, NA, GSK
Tim Tyson            August 1, 1988       December 31, 2002    Global Manufacturing & Supply
William Sawicki      March 14, 1983       February 3, 2006     US Pharmaceuticals
Response to Interrogatory #13                                                                     Exhibit
                                                                       Case 2:13-cv-04663-JS Document     B Filed 10/22/19 Page 10 of 13
                                                                                                      317-5                                                                                                                                                                                       DRAFT ‐ 3/21/2018

                                                                                                                                    BCBS et al vs. GlaxoSmithKline ‐ Cidra Matter
                                                                                                                                       Response to Interrogatory #13 [1], [2]
                                                                                                                             Based on Plaintiff Claims Data Received Through 2/28/2018


                                                                     1997                                                            1998                                                              1999                                                        2000
                                                                                  Plaintiff Paid % of                                             Plaintiff Paid % of                                                 Plaintiff Paid % of                                       Plaintiff Paid % of
                   At‐Issue Product        Gross
                                              19 Sales
                                                  7        Plaintiff
                                                               19 7Paid              Gross
                                                                                         1997Sales          Gross Sales
                                                                                                               1998         Plaintiff
                                                                                                                                19 Paid              Gross
                                                                                                                                                         1998Sales            Gross Sales
                                                                                                                                                                                 1999          Plaintiff
                                                                                                                                                                                                   19 Paid               Gross
                                                                                                                                                                                                                             1999Sales        Gross Sales
                                                                                                                                                                                                                                                 2000         Plaintiff
                                                                                                                                                                                                                                                                  20 Paid          Gross
                                                                                                                                                                                                                                                                                       2000Sales
                 ALBENZA                 $       328,129 $           2,616                      0.8%      $       459,319 $           4,523                      1.0%     $          594,186 $            5,436                      0.9%   $       846,221 $           9,886                 1.2%
                 AVANDAMET                             NA               NA                        NA                    NA               NA                        NA                     NA                 NA                        NA                 NA               NA                   NA
                 AVANDIA                               NA               NA                        NA                    NA               NA                        NA            158,470,584        4,694,581                        3.0%       744,323,458      40,020,287                   5.4%
                 BACTROBAN [3]                85,726,169        1,085,227                       1.3%          113,870,091        2,485,113                       2.2%            140,975,376        3,705,493                        2.6%       155,704,019        6,346,788                  4.1%
                 COMPAZINE                    23,468,877          207,988                       0.9%           17,523,928          205,490                       1.2%             16,409,414           192,964                       1.2%        25,532,323          193,089                  0.8%
                 COREG [3]                    31,447,876          306,837                       1.0%          101,867,274        2,536,783                       2.5%            203,153,054        5,892,565                        2.9%       241,813,887      11,563,484                   4.8%
                 DENAVIR [4]                           NA               NA                        NA                    NA               NA                        NA                     NA                 NA                        NA               TBD        1,286,766                  TBD
                 DIBENZYLINE                   2,241,010           28,856                       1.3%            2,262,577           38,549                       1.7%              5,053,459           104,013                       2.1%                 NA               NA                   NA
                 DYAZIDE                      49,464,643          674,288                       1.4%           41,613,326          879,186                       2.1%             40,994,592           753,731                       1.8%        26,262,366          760,155                  2.9%
                 DYRENIUM                      3,229,688           41,006                       1.3%            3,392,925           69,198                       2.0%              4,616,384           107,686                       2.3%                 NA               NA                   NA
                 FACTIVE                               NA               NA                        NA                    NA               NA                        NA                     NA                 NA                        NA                 NA               NA                   NA
                 KYTRIL                      177,195,813           11,306                       0.0%          204,379,664           24,910                       0.0%            203,887,120             43,557                      0.0%       179,315,987           68,364                  0.0%
                 PAXIL                     1,052,139,561      19,161,885                        1.8%        1,282,047,332      39,342,434                        3.1%          1,575,279,161       54,800,125                        3.5%     1,827,825,321     106,114,960                   5.8%
                 PAXIL OS                              NA               NA                        NA            2,344,572           19,896                       0.8%              8,135,034           120,211                       1.5%        10,134,856          309,717                  3.1%
                 RELAFEN                     484,661,669        9,160,704                       1.9%          504,539,067      17,192,380                        3.4%            454,358,804       16,861,545                        3.7%       319,659,655      19,548,281                   6.1%
                 STELAZINE                     5,913,801           75,393                       1.3%            4,430,048           92,524                       2.1%              3,577,656             89,240                      2.5%         3,082,388           83,709                  2.7%
                 THORAZINE [3]                 6,105,543           33,458                       0.5%            4,553,101           53,688                       1.2%              4,287,460             50,939                      1.2%         3,854,987           64,806                  1.7%
                                Total    $ 1,921,922,780 $         30,789,564                   1.6%      $ 2,283,283,224 $         62,944,674                   2.8%     $    2,819,792,283 $          87,422,086                   3.1%   $ 3,538,355,467 $ 185,083,525                     5.2%

             Notes:
             [1] GSK's U.S. sales are limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [2] Plaintiff Paid amounts are sourced to plaintiff produced transactional claims data and limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [3] NDCs for sample products are excluded from Cidra sales. These include Bactroban (00029152515), Coreg (00007414055, 00007414155, & 00007414255), and Thorazine (00007506101) and account for $73.7K total plaintiff paid.
             [4] Denavir was sold by GSK Consumer Healthcare, and as such the sales data is not available from the U.S. Pharma systems.




CONFIDENTIAL: Subject to 02/15/2017 Protective Order
Blue Cross Blue Shield Association, et al. v. GlaxoSmithKline LLC (Civ. # 13‐cv‐4663‐JS)                                                                                                                                                                                                         Page 1 of 3
Response to Interrogatory #13                                          Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 11 of 13                                                                                                                                                         DRAFT ‐ 3/21/2018

                                                                                                                                    BCBS et al vs. GlaxoSmithKline ‐ Cidra Matter
                                                                                                                                       Response to Interrogatory #13 [1], [2]
                                                                                                                             Based on Plaintiff Claims Data Received Through 2/28/2018


                                                                     2001                                                            2002                                                              2003                                                        2004
                                                                                  Plaintiff Paid % of                                             Plaintiff Paid % of                                                 Plaintiff Paid % of                                      Plaintiff Paid % of
                   At‐Issue Product        Gross Sales
                                              2001         Plaintiff
                                                               2001Paid              Gross
                                                                                         2001Sales          Gross Sales
                                                                                                               2002         Plaintiff
                                                                                                                                20 2Paid             Gross
                                                                                                                                                         2002Sales            Gross Sales
                                                                                                                                                                                 2003          Plaintiff
                                                                                                                                                                                                   20 3Paid              Gross
                                                                                                                                                                                                                             2003Sales        Gross Sales
                                                                                                                                                                                                                                                 2004         Plaintiff
                                                                                                                                                                                                                                                                  20 Paid         Gross
                                                                                                                                                                                                                                                                                      2004Sales
                 ALBENZA                 $       811,403 $         14,483                       1.8%      $       917,545 $         21,170                      2.3%      $          967,367 $           19,033                     2.0%    $     1,286,519 $         26,399                 2.1%
                 AVANDAMET                             NA              NA                         NA           49,444,255          309,696                      0.6%             129,074,246       14,920,385                      11.6%        420,526,721      50,308,127                 12.0%
                 AVANDIA                   1,053,786,691      65,667,301                        6.2%        1,175,944,158     109,072,837                       9.3%           1,394,734,566      126,702,003                       9.1%      1,531,014,138     149,602,775                  9.8%
                 BACTROBAN [3]               178,003,924        7,753,344                       4.4%          196,301,490      10,020,945                       5.1%             189,694,084       10,135,362                       5.3%         93,907,765        5,322,872                 5.7%
                 COMPAZINE                    22,808,131          147,260                       0.6%            2,886,148           94,810                      3.3%                      NA                 NA                       NA                  NA              NA                   NA
                 COREG [3]                   377,596,710      17,076,619                        4.5%          484,819,079      32,272,407                       6.7%             670,957,144       45,792,519                       6.8%        907,089,182      67,036,284                  7.4%
                 DENAVIR [4]                           NA              NA                         NA                    NA              NA                        NA                      NA                 NA                       NA                  NA              NA                   NA
                 DIBENZYLINE                           NA              NA                         NA                    NA              NA                        NA                      NA                 NA                       NA                  NA              NA                   NA
                 DYAZIDE                      24,228,133          603,068                       2.5%           19,145,906          612,512                      3.2%              16,860,307           594,491                      3.5%         14,654,351          586,856                 4.0%
                 DYRENIUM                              NA              NA                         NA                    NA              NA                        NA                      NA                 NA                       NA                  NA              NA                   NA
                 FACTIVE                               NA              NA                         NA                    NA              NA                        NA                      NA                 NA                       NA                  NA              NA                   NA
                 KYTRIL                                NA              NA                         NA                    NA              NA                        NA                      NA                 NA                       NA                  NA              NA                   NA
                 PAXIL                     2,151,236,780     138,204,949                        6.4%        2,319,441,466     219,617,259                       9.5%           1,414,265,865      141,471,471                      10.0%        156,062,640      17,567,761                 11.3%
                 PAXIL OS                      9,698,679          455,578                       4.7%            6,927,910          515,384                      7.4%              10,126,012           865,763                      8.5%          9,181,791          826,131                 9.0%
                 RELAFEN                     232,508,915      15,167,189                        6.5%           23,338,250        2,914,808                     12.5%              19,286,893        1,476,596                       7.7%         12,166,954        1,147,806                 9.4%
                 STELAZINE                     2,091,638           59,723                       2.9%            1,744,598           64,637                      3.7%                      NA                 NA                       NA                  NA              NA                   NA
                 THORAZINE [3]                 4,027,103           74,932                       1.9%            2,898,597           61,164                      2.1%                      NA                 NA                       NA                  NA              NA                   NA
                                Total    $ 4,056,798,105 $ 245,224,447                          6.0%      $ 4,283,809,400 $ 375,577,629                          8.8%     $    3,845,966,483 $        341,977,624                    8.9%   $ 3,145,890,061 $ 292,425,010                    9.3%

             Notes:
             [1] GSK's U.S. sales are limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [2] Plaintiff Paid amounts are sourced to plaintiff produced transactional claims data and limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [3] NDCs for sample products are excluded from Cidra sales. These include Bactroban (00029152515), Coreg (00007414055, 00007414155, & 00007414255), and Thorazine (00007506101) and account for $73.7K total plaintiff paid.
             [4] Denavir was sold by GSK Consumer Healthcare, and as such the sales data is not available from the U.S. Pharma systems.




CONFIDENTIAL: Subject to 02/15/2017 Protective Order
Blue Cross Blue Shield Association, et al. v. GlaxoSmithKline LLC (Civ. # 13‐cv‐4663‐JS)                                                                                                                                                                                                        Page 2 of 3
Response to Interrogatory #13                                          Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 12 of 13                                                                                                    DRAFT ‐ 3/21/2018

                                                                                                                                     BCBS et al vs. GlaxoSmithKline ‐ Cidra Matter
                                                                                                                                        Response to Interrogatory #13 [1], [2]
                                                                                                                              Based on Plaintiff Claims Data Received Through 2/28/2018


                                                                     2005                                                            2006                                                           1997 ‐ 2006
                                                                                  Plaintiff Paid % of                                             Plaintiff Paid % of                                                 Plaintiff Paid % of
                   At‐Issue Product        Gross Sales
                                              2005         Plaintiff
                                                               2005Paid              Gross
                                                                                         2005Sales            Gross Sales
                                                                                                                 2006           Plaintiff
                                                                                                                                    20 6Paid         Gross
                                                                                                                                                         2006Sales          Gross Sales
                                                                                                                                                                               2006          Plaintiff
                                                                                                                                                                                                 20 6Paid                Gross
                                                                                                                                                                                                                             2006Sales
                 ALBENZA                 $       500,142 $         13,152                       2.6%                     NA                 NA                    NA      $      6,710,831 $         116,698                        1.7%
                 AVANDAMET                   239,091,070      34,469,698                       14.4%      $     191,188,682    $ 29,564,636                    15.5%         1,029,324,974      129,572,542                        12.6%
                 AVANDIA                   2,028,710,140     192,553,908                        9.5%          1,955,240,334       266,764,627                  13.6%        10,042,224,068      955,078,318                         9.5%
                 BACTROBAN [3]                14,306,365          236,996                       1.7%                     NA                 NA                    NA         1,168,489,283       47,092,141                         4.0%
                 COMPAZINE                             NA              NA                         NA                     NA                 NA                    NA           108,628,821        1,041,601                         1.0%
                 COREG [3]                 1,211,332,920      90,017,353                        7.4%          1,399,113,813       167,753,664                  12.0%         5,629,190,940      440,248,516                         7.8%
                 DENAVIR [4]                           NA              NA                         NA                     NA                 NA                    NA                   TBD        1,286,766                         TBD
                 DIBENZYLINE                           NA              NA                         NA                     NA                 NA                    NA             9,557,046           171,417                        1.8%
                 DYAZIDE                       3,700,749          148,892                       4.0%                     NA                 NA                    NA           236,924,372        5,613,180                         2.4%
                 DYRENIUM                              NA              NA                         NA                     NA                 NA                    NA            11,238,997           217,890                        1.9%
                 FACTIVE                               NA              NA                         NA                     NA                 NA                    NA                    NA                NA                          NA
                 KYTRIL                                NA              NA                         NA                     NA                 NA                    NA           764,778,584           148,138                        0.0%
                 PAXIL                        40,757,310        4,600,528                      11.3%                     NA                 NA                    NA        11,819,055,434      740,881,372                         6.3%
                 PAXIL OS                      6,998,083          613,378                       8.8%              5,796,605            881,309                 15.2%            69,343,542        4,607,366                         6.6%
                 RELAFEN                       3,919,962          538,237                      13.7%                     NA                 NA                    NA         2,054,440,168       84,007,546                         4.1%
                 STELAZINE                             NA              NA                         NA                     NA                 NA                    NA            20,840,128           465,225                        2.2%
                 THORAZINE [3]                         NA              NA                         NA                     NA                 NA                    NA            25,726,791           338,985                        1.3%
                                Total    $ 3,549,316,742 $ 323,192,142                          9.1%      $ 3,551,339,434 $ 464,964,236                        13.1%      $ 32,996,473,979 $ 2,409,600,936                           7.3%

             Notes:
             [1] GSK's U.S. sales are limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [2] Plaintiff Paid amounts are sourced to plaintiff produced transactional claims data and limited to the % manufactured at Cidra (per the response to Interrogatory #4).
             [3] NDCs for sample products are excluded from Cidra sales. These include Bactroban (00029152515), Coreg (00007414055, 00007414155, & 00007414255), and Thorazine (00007506101) and account for $73.7K total plaintiff paid.
             [4] Denavir was sold by GSK Consumer Healthcare, and as such the sales data is not available from the U.S. Pharma systems.




CONFIDENTIAL: Subject to 02/15/2017 Protective Order
Blue Cross Blue Shield Association, et al. v. GlaxoSmithKline LLC (Civ. # 13‐cv‐4663‐JS)                                                                                                                                                    Page 3 of 3
       Case 2:13-cv-04663-JS Document 317-5 Filed 10/22/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 21, 2018, I caused to be served by email Defendant’s

Objections and Responses to Plaintiffs’ Third Set of Interrogatories on the following counsel:

     Gerald Lawrence, Esq.
     Peter D. St. Phillip, Esq.
     LOWEY DANNENBERG COHEN &
     HART, P.C.
     200 Barr Harbor Drive, Suite 400
     West Conshohocken, PA 19428
     Phone: (610) 941-2670

     Geoffrey M. Horn, Esq.
     Uriel Rabinovitz, Esq.
     LOWEY DANNENBERG COHEN &
     HART, P.C.
     44 South Broadway, Suite 1100
     White Plains, NY 10601
     Phone: (914) 997-0500

     Neil V. Getnick, Esq.
     Lesley Ann Skillen, Esq.
     Stuart Altschuler, Esq.
     GETNICK & GETNICK LLP
     521 Fifth Avenue, 33rd Floor
     New York, NY 10175
     Phone: (212) 376-5666

     Mark D. Fischer, Esq.
     RAWLINGS & ASSOCIATES, PLLC
     One Eden Parkway
     LaGrange, KY 40031
     Phone: (502) 587-1279

     Professor G. Robert Blakey
     Professor of Law Emeritus
     Notre Dame Law School
     7002 East San Miguel Avenue
     Paradise Valley, AZ 85352
                                                      /s/ Jason C. Raofield
                                                      Jason C. Raofield
